Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Roth  (6454232).
Roth figures 2-4 shows a support cable comprising a bar(32) and a wire (10), the bar and the wire located side by side and joined exclusively together via a plurality of clips (16) arranged in a spaced apart relationship with respect to each other along the support cable, each clip surrounding a particular section of the support cable, wherein the bar and the wire continuously abut each other as the wire extends along the length of the bar to define the support cable, wherein the wire comprises a strand (precise dimension of the strand is not yet claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:





Claims 19 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (6454232).
Roth shows all the claimed limitations except for the bar comprising deformed reinforcing steel.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Roth’s structures to show the bar comprising deformed reinforcing steel since it would ensure the bar is strong and rust resistant and able to maintain its function as a stiffener.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different support device.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

11/20/2021